Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: There is no teaching or suggestion in the prior art of the claimed combination having a capstan attached to a second portion of the drive cable, the capstan defining an internal bore receiving the stem of the drive shaft, wherein an upper portion of the internal bore is threaded and coaxially aligned with a blind bore of the stem, the blind bore of the stem comprising an undercut surface; a capstan attached to a second portion of the drive cable, the capstan defining an internal bore receiving the stem of the drive shaft, wherein an upper portion of the internal bore is threaded and coaxially aligned with a blind bore of the stem, the blind bore of the stem comprising an undercut surface, wherein the threaded upper portion of the internal bore is engageable with a threaded shank of a lead screw, and wherein the undercut surface of the blind bore is configured to contact and support the shank of the lead screw, and wherein the blind bore of the stem is threaded and engageable with a threaded mechanical fastener projecting through the coaxially aligned bores of the drive shaft and capstan; coupling respective portions of the cable to the drive shaft and to the capstan; and then independently rotating the drive shaft and the capstan about a common longitudinal axis to tension the cable; after tensioning the cable, securing the capstan to the drive shaft in an engaged state; and releasing the capstan from the drive shaft to transition from the engaged state to the disengaged state, wherein releasing the capstan from the drive shaft comprises: inserting a lead screw into the internal bore of the capstan, and urging the capstan to move along a threaded shaft of the lead screw, as the lead screw bears against a surface of the drive shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656